HOGGE, Judge,
concurring:
The question involved in this case is another of the vagaries in our law that appears to prescribe a treatment that does not cure the defect. K.R.S. 382.120 provides for the affidavit of descent and the necessary safeguards of its accuracy are by both civil and criminal liabilities for fraud as set forth in K.R.S. 382.990. However, this enactment doesn’t appear to elevate the dignity of the affidavit to the level that would protect the innocent purchaser, relying on that affidavit, as against omitted heirs. Until the legislature sees fit to make the affidavit conclusive proof of ownership, the innocent purchaser must continue to suffer a possible cloud on his title. The act should enable the innocent purchaser to rely on this source of title, else why should it be a *109prerequisite to recording the deed, or a requirement at all.